Citation Nr: 0205888	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  00-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1947.  

This appeal arises from a January 2000 rating action entered 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied an attempt by the veteran to reopen a previously 
denied claim for service connection for his heart disease.  
The veteran appealed that decision.  In April 2001, the Board 
of Veterans' Appeals (Board) reopened the claim and remanded 
the matter to the RO for additional development.  The case 
has since been returned to the Board.  

In addition to the foregoing, the Board notes that in a 
decision it issued in 1987, a claim from the veteran for 
service connection for phlebitis was referred to the RO for 
adjudication.  A review of the record discloses that the RO 
has yet to address this claim.  Since the matter has not been 
perfected for an appeal, it is not an issue that the Board 
can address in the first instance.  Accordingly, it again 
must be referred to the RO for adjudication, which will 
presumably occur expeditiously.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  In separate opinions provided by two VA physicians, it 
was concluded that an increase in severity of the veteran's 
heart disease was due to the veteran's service-connected 
disabilities.  


CONCLUSION OF LAW

The veteran's coronary artery disease has been aggravated by 
his service-connected disabilities. 38 U.S.C.A. §§ 1110, 
1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001), 
66 Fed. Reg. 45620, 45630-32 (August 29, 2001) to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim.  The law also provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law, which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

In this case, the Board finds that VA has already met all 
notice and duty to assist obligations to the veteran that 
this new law sets forth.  By the statement of the case, the 
supplemental statement of the case and the previous Board 
Remand, the veteran has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate these claims, and the 
evidence which has been considered in connection with his 
appeal.  Moreover, it appears that the RO has obtained the 
records the veteran has identified as relevant to his claim, 
he was examined in connection with his appeal, and a separate 
medical opinion has been obtained.  Under these 
circumstances, it may be concluded that the notice 
obligations of VA and its duty to assist have been satisfied 
in this case.  

Since the requirements of the VCAA have been met, the veteran 
will not be prejudiced as a result of the Board deciding this 
appeal without first affording the RO an opportunity to 
consider the claims anew in light of the VCAA and its 
implementing regulations, or without first affording the 
veteran opportunity to 


respond to the new regulatory language.  A remand for the RO 
to consider this law or to have the veteran respond to the 
new legal criteria would serve no useful purpose, but would 
only delay resolution of the veteran's claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  Furthermore, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected, and where a disability is 
aggravated by a service connected disorder, that disability 
will also be service connected.  See 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The record in this case shows that the veteran is currently 
service-connected for several disabilities that arose from 
his extensive combat service during World War II.  These 
disabilities are as follows:  

Post traumatic stress disorder....................rated 50 percent 
disabling;
Right knee ankylosis..............................rated 40 percent disabling;
Right leg gunshot wound..........................rated 40 percent disabling;
Lumbosacral spine and hip traumatic arthritis..rated 20 
percent disabling;
Trench foot..........................................rated 10 percent disabling;
Left thigh gunshot wound scar ...................rated 10 percent 
disabling;
Post operative abdomen donor site scar.........rated 10 percent 
disabling;
Right wrist and hand scars...........................rated 0 percent 
disabling.

The veteran's combined service-connected disability rating is 
90 percent.  

The veteran now seeks to establish service connection for his 
heart disease, which he believes to be secondary to his 
service-connected disabilities.  (In this regard, the veteran 
apparently recognizes that his service medical records are 
silent with respect to any complaints or findings related to 
heart disease, and that this disability first became 
manifested many years after service.  Accordingly, he has not 
contended that the onset of his heart disease occurred during 
service.)  

There are essentially two theories by which service 
connection can be granted pursuant to the veteran's 
contention.  Under the first, service connection may be 
established where the evidence shows one or more of the 
veteran's service-connected disabilities actually caused him 
to develop heart disease.  Under the second theory, service 
connection would be established where the evidence shows that 
the claimed disability was aggravated by one or more 
service-connected disabilities.  Under the second theory, 
service connection would be established to the extent the 
disability in question was being aggravated by the 
service-connected disabilities. 

With respect to the question as to whether any 
service-connected disabilities caused coronary artery 
disease, the veteran's private physician prepared a statement 
in September 1999 in which he wrote that the veteran's 
hypertension and coronary artery disease "could be caused by 
his leg problems i.e. the effusion and chronic injury to his 
leg."  (The leg problems to which this doctor referred were 
obviously those relating to the veteran's service connected 
disabilities.)  Such language, however, that certain 
disabilities "could" cause other disabilities, avoids the 
real question in a case such as this, because it necessarily 
carries with it the implication that the relationship being 
described is possibly not shown, or could not be present.  
Standing alone as it is, without any other competent, 
supporting evidence, such a speculative statement, in the 
Board's view, cannot be read to establish a nexus between any 
of the veteran's service-connected disabilities and the onset 
of his presently diagnosed heart disease.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (physicians' statements that 
there "could have been," or that there "may or may not 
be," a causal relationship are insufficient to support 
assertion of medical causation).  This is particularly so, 
given the absence of any other supporting evidence on this 
question in either this physician's records or those of any 
other physicians.  Indeed, two VA physicians, after reviewing 
the record, specifically opined in October 1999 and in August 
2001, that the veteran's heart disease was not caused by any 
service-connected disability.  Under these circumstances, it 
is the Board's view that the evidence in its totality does 
not support the conclusion that the veteran's 
service-connected disabilities caused his heart disease.  

Regarding the question as to whether any service-connected 
disabilities aggravated the veteran's heart disease, there 
are essentially two pieces of evidence addressing this 
question.  These are the previously mentioned reports 
provided by VA physicians in October 1999 and August 2001.  
The first report was prepared by a physician who also 
examined the veteran.  In that report, this physician wrote 
as follows: 

. . . Because of the long-standing nature of his 
anxiety problems and severity of them, as well as 
the inability to participate in an appropriate and 
medically indicated cardiac rehabilitation program 
on an on-going basis because of his knee 
disability, I do feel that his service connected 
problems, both post-traumatic stress disorder as 
well as his right knee problem has contributed to 
his coronary artery disease by making him less able 
to receive optimum therapy for that, that being a 
physical exercise program.  

The second opinion was provided in August 2001 by a VA 
cardiologist.  This physician wrote, in pertinent part, as 
follows:  

I agree with [the VA physician who provided the 
October 1999 opinion] in that the veteran's service 
connected disabilities, PTSD and his right knee and 
leg problem did not cause his coronary artery 
disease but did contribute to or aggravate it by 
making him less able to exercise properly etc.  I 
too feel that the long-standing nature of his 
combined problems has had a detrimental affect on 
the coronary artery disease.  

Clearly, it is the unanimous view of those VA physicians who 
examined the veteran and considered his record, that the 
veteran's heart disease underwent an increase in severity 
that it otherwise would not have because of his service 
connected disabilities.  It is equally as clear that neither 
of these VA physicians described the extent to which the 
veteran's heart disease has been made worse under these 
circumstances.  Since, however, the answer to that question 
would only address the specific disability rating to be 
assigned for purposes of compensation, the absence of that 
information does not prevent the Board from addressing the 
underlying question of service connection.  As already 
stated, two separate VA physicians who considered the matter 
and reviewed the record, both concluded that the veteran's 
service connected disabilities have aggravated the veteran's 
heart disease.  Given these opinions and the absence of any 
opinions or evidence to the contrary, the Board finds that 
the criteria set out in Allen to award service connection for 
heart disease secondary to the veteran's service connected 
disabilities have been met.  Accordingly, the veteran's 
appeal for service connection for coronary artery disease is 
granted.  


ORDER

Service connection for coronary artery disease secondary to 
service connected disability is granted.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

